FINAL TRANSCRIPT CSC – Q4 2009 Computer Sciences Corporation Earnings Conference Call Event Date/Time:May.20.2009 / 5:00PM ET CORPORATE PARTICIPANTS Brian Brady Computer Sciences Corporation - VP, IR Mike Laphen Computer Sciences Corporation - Chairman, President, CEO Mike Mancuso Computer Sciences Corporation - CFO Don DeBuck Computer Sciences Corporation - VP and Controller CONFERENCE CALL PARTICIPANTS Karl Keirstead Kaufman Brothers - Analyst Julio Quinteros Goldman Sachs - Analyst Jason Kupferberg UBS - Analyst Rod Bourgeois Sanford Bernstein - Analyst Brian Keane Credit Suisse - Analyst Ashwin Shirvaikar Citigroup - Analyst Shlomo Rosenbaum Stifel Nicolaus - Analyst Melissa Moran Thomas Weisel Partners - Analyst Moshe Katri Cowen and Company - Analyst PRESENTATION Operator Good day, everyone, and welcome to the CSC FY 2009 Fourth Quarter and year-end earnings conference call. Today's call is being recorded. For opening remarks and introductions, I would like to turn the call over to Brian Brady, Vice President of Investor Relations. Please go ahead, sir. Brian Brady - Computer Sciences Corporation - VP, IR Thank you, operator, and good afternoon everyone. Welcome to CSC's earnings call for the Fourth Quarter and Fiscal year 2009. We hope you've had a chance to review our financial results which was issued earlier this afternoon. With me today are Mike Laphen, our Chairman and Chief Executive Officer and Mike Mancuso, our Chief Financial Officer. As usual, this call is being webcast at CSC.com and we've also posted slides to our website to accompany our discussion. On slide two there's a reminder of the statement made during this call that are not historical facts may be considered forward-looking statements under the Private Securities Litigation Reform Act of 1995. Forward-looking statements are subject to known and unknown risks and uncertainties which could cause actual results to differ materially. Additional information concerning these risks and uncertainties is contained in the Company's filings with the SEC. And copies of these filings are available from the SEC, from our website, and from our Investor Relations department. Slide number three acknowledges that CSC's presentation includes certain non-GAAP financial measures. In accordance with SEC rules, a reconciliation of these metrics to GAAP metrics is included in the tables of the earnings release and in the appendix to our slides. Both documents are available for your review at the Investor Relations segment of the CSC website. Finally, I would like to remind our listens that CSC assumes no obligation to update the information presented on this conference call, except as required by law. Now, if you will please move to slide number four, I'm pleased to turn the call over to Mike Laphen. Mike Laphen - Computer Sciences Corporation - Chairman, President, CEO Thank you Brian and good afternoon everyone. First I would like to welcome Brian to this inaugural earnings call in his new IR role. And also express my thanks to Bill Lackey for his many years of service to CSC. Last month CSC celebrated it's 50th year, a significant milestone for any business.
